 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent on strike on January 27, 1953, or thereafter, and who havenot already been reinstated to said positions, dismissing if neces-sary any persons hired by us on or after January 27, 1953, andwho were not in our employ on that date.WE WILL make whole the striking employees specified in theparagraph next above for any loss of pay they may suffer byreason of our refusal, if any, to reinstate them.WASHINGTON COCA-COLA BOTTLING WORKS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.The Steck Company 1andLocal No.118, International Brother-hood of Bookbinders,AFL-CIO,PetitionerandLocal No. 775,United Papermakers and Paperworkers,AFL-CIO.Case No.39-RC-1272.November 6, 1958DECISION AND ORDERUpon a petition duly filed, a hearing was held before C. L. Stephens,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer and Intervenor entered into a 3-year contract effec-tive from September 1, 1956, through August 31, 1959.The petition,in this case was filed on July 22, 1958, within the 60-day period pre-ceding the end of the contract's second year.The Intervenor con-tends that the petition should be dismissed because (a) its filingviolated the AFL-CIO "No-Raid Pact" to which both Unions areparties; and (b) it is barred by the contract.1 The Employer's name appears as amended at the hearing.122 NLRB No. 2. WALL TUBE & METAL PRODUCTS CO.13As to (a), it is established Board policy that a Union's disregardof its commitment under the "No-Raid Pact" is not a reason fordismissal of its petition for representation?The case ofUnitedTextileWorkers of America, AFL-CIO v. Textile. Workers Unionof America (Personal Prodvet8 Corp.)258 F. 2d 743 (C.A. 7), citedby the Intervenor neither holds nor implies that the Board erred inrefusing to dismiss a petition which the impartial umpire under the"No-Raid Pact" had already ruled was in violation of the petitioningUnion's obligation under the Pact.As to (b) .the Board has recently held that contracts of more than2 years' duration are not a bar after the first 2 years despite thefact that a substantial part of the industry is covered by longer termcontracts.However, to be timely in relations to such a contract, apetition must be filed from 150 to 60 days before the end of the first2 years of the contract term or after the expiration of this 2-yearperiod.3As the petition in this case was filed during the 60-dayperiod preceding the expiration of the first 2 years, we find that itwas untimely and must be dismissed.4[The Board dismissed the petition.]2 North American Aviation, Inc.,115 NLRB 1090, footnote S.aPacificCoastAssociation of Pulp and Paper Manufacturers,121 NLRB NO.We find no merit in the contention raised by the Intervenorin its supplemental briefthat a petition filed during the last yearof a 8-year contractis also untimely because thethird year is somehow comparable to a 1-year renewalperiod followingupon a 2-yearcontract term.Nothing in theDeLuwe Metal Furniture Companycase, 121 NLRB 996,supports the Intervenor's argument.Wall Tube & 'Metal Products Co.and'Sheet Metal WorkersInternationalAssociation,AFI-CIO.Case No.. O--O'A-2942.November 7, 1958DECISION AND ORDEROn'April 4;1958,Trial ExaminerAlba B.Martin issuedhis Inter-'mediate Report in the above-entitledproceeding,finding that theRespondent had engaged in andwas engaging in certain unfair laborpractices; and recommending that it cease ' and desist`therefrom andtake certain affirmative action, as set faith in the copy of-the Inter-mediate Report attached hereto.Thereafter,the Respondent filedexceptions, to the :Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection withthis case to a three-mem-ber panel [Chairman Leedom'' andMembers Bean and Jenkins].The Board has reviewed the rulings of the TrialExaminer made'atthe hearing and finds that no prejudicialerrorwas committed:The122 NLRB No. 3.